Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 1, 5 and dependent claims are objected to because of the following informalities:  
In claim 5, the limitations “opposite sides of the plurality of support bars are respectively inserted into first guide grooves defined on inner surfaces of the first case facing each other in a second direction crossing the first direction, and support bars of the plurality of support bars move along the first guide grooves” could be confuse since neither the written description nor the drawings appear to describe/show the claimed features. Examiner thanks for Applicant’s further response after the first office action. However, the above correlations between the support bars, first guide grooves and the claimed case are not found in any of the drawing. First of all, based on the drawing not all the plurality of support bars are “inserted into first guide grooves” and “move along the first guide grooves”. Claim 1 clearly indicated, for example, “the rotating unit is below “some support bars of the plurality of support bars” and “some other support bars of the plurality of support bars”. These limitations are clearly defined in the claim 1. However, it’s unclear in this claim. The new amendments in claim 1 comprises the same issue (see the following objection)
In claim 1, “the support bars are supported by respective surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit” could be confuse. Are all the plurality of support bars supported by respective surfaces of the first rotating unit and the second rotating unit? Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the claim objections, such as “support bars”, “first/second rotating units” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Kwon (US: 20190138058).
With regard claim 1, Kwon discloses A display device (abstract; fig 1-6) comprising: a display module (paragraph [56]-[59]); a support part (at least fig 2, the structure arranged on a rear surface of the display module) arranged on a rear surface (fig 2) of the display module and comprising a support plate (plate on top/bottom of 711; and/or the 800; and/or any one of 711 Examiner consider as support plate) and a plurality of support bars (more than one of 711); a first case configured to accommodate the display module and the support part; a second case coupled to the first case so as to be movable away from or closer to the first case in a first direction (at least fig 1; the first/second case 400 and the second/first case including 900, 953, and associated parts configured to accommodate the display module as discussed in the following rejection; Examiner consider as first/second cases); a first rotating unit below some support bars, of the plurality of support bars, arranged horizontally together with the support plate; a second rotating unit below some other support bars of the plurality of support bars (at least fig 4, the rotating units 523, 532 and associated parts coupled to the belt units 531C3/523C3; Examiner consider as first/second rotating unit; at least fig 6C shows the rotating unit, 523/520 is below some support bars; and the other rotating unit is blow some other support bars of the plurality of support bars; see also the following discussion regarding the orientation); and belt units (paragraph [102]-[105]) each configured to couple a portion of the first rotating unit and a portion of the second rotating unit adjacent to each other (at least fig 4), wherein the support bars are supported by respective surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit (at least fig 6). Examiner’s note: at least fig 1 shows the rotation unit is arranged in up/down orientation together with the support plate. When the orientation of this device is arranged/turned 90 degree, Examiner consider the rotation unit is arranged horizontally together with the support plate. 
In addition, the structure shown in fig 4-6 shows that the display structure including support bars cannot maintain a predetermine position without the support provided by the important first and second rolling units. Examiner consider as “the support bars are supported by respective surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit” (at least shown in fig 6).
https://www.thefreedictionary.com/support:
Support: to maintain; to sustain without giving way; to sustain; to keep from weakening or failing. 
With regard claim 2, Kwon further disclosed the first rotating unit and the second rotating unit extend in a second direction crossing the first direction (at least fig 4), and respectively rotate about a central axis (at least fig 4) of the first rotating unit and a central axis (at least fig 4) of the second rotating unit that extend parallel to the second direction (at least fig 4).
With regard claim 3, Kwon further disclosed each of the belt units has a closed curve shape (at least fig 4) and surrounds the portion of the first rotating unit and the portion of the second rotating unit (at least fig 4), and the first rotating unit and the second rotating unit are configured to rotate in a same direction (at least fig 4).
With regard claim 4, Kwon further disclosed the plurality of support bars (see claim 1) comprises: a plurality of first support bars arranged horizontally together with the support plate (at least fig 2; see also the following discussion regarding the orientation); and a plurality of second support bars arranged in a curved shape along an outer surface of the second rotating unit (at least fig 6C), wherein the first rotating unit is arranged below the plurality of first support bars (at least fig 4). Examiner’s note: at least fig 1 shows the rotation unit is arranged in up/down orientation together with the support plate. When the orientation of this device is arranged/turned 90 degree, Examiner consider the rotation unit is arranged horizontally together with the support plate.
With regard claim 5, Kwon further disclosed opposite sides of the plurality of support bars are respectively inserted into first guide grooves defined on inner surfaces of the first case facing each other in a second direction crossing the first direction (at least fig 6 or fig 2; the guide grooves defined on inner surfaces of the case facing each other in a second direction crossing the first direction; so that the opposite sides of the plurality of support bars can be  respectively inserted into it; Examiner consider as the first guide grooves), and support bars of the plurality of support bars move along the first guide grooves (at least fig 1-2).

Allowable Subject Matter
Claims 6 and dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first guide grooves comprise: first extending portions extending in the first direction; second extending portions extending in the first direction and located below the first extending portions; and curved portions respectively extending from first sides of the first extending portions to first sides of the second extending portions, wherein each of the first sides of the first and second extending portions is adjacent to a first side of the first case, and the curved portions have a curved shape convex toward the first side of the first case., as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kwon (US: 20190138058), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Examiner, on pages 4-5 of the Office Action, points to the flexible rear cover 700 and/or a rear curtain 800 as teaching Applicant's claimed support part and further appears to point to a second rotation shaft 523 of a second roller 520 and a second roller driver 532 as teaching Applicant's claimed first and second rotating units. However, Kwon does not appear to disclose support bars of the flexible rear cover 700 and/or the rear curtain 800 being supported by respective surfaces of the second rotation shaft 523 and the second roller driver 532” (pages 9 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Kwon discloses A display device (abstract; fig 1-6) comprising: a first rotating unit below some support bars, of the plurality of support bars, arranged horizontally together with the support plate; a second rotating unit below some other support bars of the plurality of support bars (at least fig 4, the rotating units 523, 532 and associated parts coupled to the belt units 531C3/523C3; Examiner consider as first/second rotating unit; at least fig 6C shows the rotating unit, 523/520 is below some support bars; and the other rotating unit is blow some other support bars of the plurality of support bars; see also the following discussion regarding the orientation); and belt units (paragraph [102]-[105]) each configured to couple a portion of the first rotating unit and a portion of the second rotating unit adjacent to each other (at least fig 4), wherein the support bars are supported by respective surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit (at least fig 6). In addition, the structure shown in fig 4-6 shows that the display structure including support bars cannot maintain a predetermine position without the support provided by the important first and second rolling units. Examiner consider as “the support bars are supported by respective surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit” (at least shown in fig 6).
https://www.thefreedictionary.com/support:
Support: to maintain; to sustain without giving way; to sustain; to keep from weakening or failing.
With respect to the Applicants’ remarks that, “For example, paragraph [00161] of the specification describes that "FIG. 22 is an enlarged view of the support bars and the first and second rotating units disposed in the curved portions and portions of the first and second extending portions adjacent to the curved portions illustrated in FIG. 20," where the first extending portions EX1, the second extending portions EX2, and the curved portions CVP are portions of the first guide grooves GG1, as described in paragraph [00148]. Additionally, paragraphs [00169] and [00174] of the specification describe the limitations of claim 5. Therefore, Applicant respectfully requests that the rejection of claim 5 under 35 U.S.C. § 112(b) be withdrawn” (pages 8-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Examiner thanks for Applicant’s further response after the first office action. However, the above correlations between the support bars, first guide grooves and the claimed case are not found in any of the drawing. First of all, based on the drawing not all the plurality of support bars are “inserted into first guide grooves” and “move along the first guide grooves”. Claim 1 clearly indicated, for example, “the rotating unit is below “some support bars of the plurality of support bars” and “some other support bars of the plurality of support bars”. These limitations are clearly defined in the claim 1. However, it could be confuse in this claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841